DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims describe “an emulated persistent memory based on another node.”  Claim 6 specifically describes that an NTB path, a first volatile memory (of a first node), and a second volatile memory (of a second node) are combined … to be an emulated persistent memory based on the second node.  It is clear that the emulated persistent memory consists of a variety of elements other than the second node and that the mirrored data is based on the node of origin (i.e., the first node).  It is unclear how a virtual component (i.e., emulated persistent memory) distributed upon multiple elements in distinct locations and designed to store data based upon an origin node (i.e., the first node) can be described as being based on the non-origin/second/another node.

As the scope of the phrase cannot be determined a search for the identified subject matter is precluded. 

Claim 5 is rejected as being dependent upon, but failing to cure the deficiencies of, a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et al. (US Patent No.10,114,829 B1), hereinafter referred to as BONO, including (see Col 9:23-28) an incorporation by reference to Bono (US Patent No. 9,286,007 B1), hereinafter referred to as BONO_TWO..

Consider Claim 1, 
BONO teaches a method for performing data access management of an all flash array (AFA) server, the method comprising: 
utilizing an upper layer program module above an intermediate layer program module among multiple program modules running on a first node of multiple nodes of the AFA server (BONO, e.g., Fig 1, plural nodes (120 & 120a) of an AFA server; Col 3:49-55, storage may be flash.) to detect whether any request from a client device of a user is received, wherein at least one request comprising a write request is received (BONO, e.g., Col 3:24-25, receive a request specifying a write; Col 4:39-40, I/O stack provides execution path for host (client) I/O; Fig 2, shows I/O stack with several modules.); 
in response to the write request, utilizing the intermediate layer program module to mirror data corresponding to the write request to a second node of the multiple nodes through at least one communications path between the first node and the second node (BONO, e.g., Fig 1, communication path (176) operates between a first node and a second node.), wherein the data is mirrored from a first volatile memory of the first node to a second volatile memory of the second node (BONO, e.g., Col 5:26-28, mirror DRAM of a first node to a second node.); and 
before the intermediate layer program module flushing the data to a lower layer program module below the intermediate layer program module among the multiple program modules, in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node to be protected by internal backup of the second node, utilizing the intermediate layer program module to send an acknowledgement (ACK) corresponding to the write request to the client device through the upper layer program module without checking whether the data has been protected in any non-volatile memory of any of the multiple nodes (BONO_TWO, e.g., Col 6:20-28, after mirroring to another cache acknowledge the write to host … without the need to wait until the requests propagate to the actual storage (i.e., before flushing.).  The examiner considers mirroring to be an act of protecting data via internal backup.).

Consider Claim 2, 
BONO further teaches wherein the first node plays a role of an active node in a high availability (HA) architecture of the AFA server, and the second node plays a role of a standby node in the HA architecture (BONO, e.g., Col 5:23-39, a second node operates as a mirror for a first; BONO_TWO, e.g., Col 5:61-6:8, I/O request may be owned by a node (an owner node is considered an active node).).

Consider Claim 7, 
BONO further teaches wherein the upper layer program module comprises a Storage Protocol and Block-Input/Output (IO) Interface module configured to interact with the client device (BONO, e.g., Col 9:16-22; Col 3:56-4:11, protocol end point module interacts with host using block-based protocols.), the lower layer program module comprises a Storage Pool module configured to interact with a solid state drive (SSD) group of the first node (BONO, e.g., Col 7:59-66, interact with physical flash drives (i.e., SSD) of a first node.), and the intermediate layer program module comprises a Storage Caching module configured to operate between the Storage Protocol and Block-IO Interface module and the Storage Pool module (BONO, e.g., Fig 2(170), shows cache operating between cited modules.).

Consider Claim 8, 
BONO further teaches wherein in the AFA server, each node of the multiple nodes is configured to perform data access management with aid of multiple remapping layers between different addressing namespaces; and a Volume Manager module among the multiple program modules is configured to provide one of the multiple remapping layers (BONO, e.g., Fig 2(224 & 228); Col 8:49-9:15, shows volume managing modules.), and a Flash Array module within the Storage Pool module is configured to provide another of the multiple remapping layers (BONO, e.g., Fig 2(252 & 254); Col 7:59-66, arrange storage media (i.e., flash drives/SSDs) into RAID groups represented as a LUN; Col 3:50-51, each RAID is multiple drives; Col 4:56-64, address to LUN (RAID group) is a logical address represented unit number + offset; BONO_TWO, e.g., Col 7:51-52, RAID manager accesses particular slice using RAID protocols.  BONO thus discloses that a logical address (LUN + offset) is used to access a RAID group via a RAID Manager (Fig 2:252) which then uses Electronic Flash Drive support to perform the actual reading and writing of a physical media.  In other words, a combination of the RAID Manager and EFD Support (viewed together as a Flash Array Module) performs a logical to physical translation.)

Consider Claim 9, 
BONO further teaches wherein in the AFA server, each node of the multiple nodes is configured to perform data access management with aid of multiple remapping layers between different addressing namespaces; the addressing namespaces comprise a device logical block addressing namespace of a series of device logical block addresses [DLBAs] (BONO, e.g., Col 3:49-55, multidisk RAID; Col 4:56-63, RAID group (incl. multiple disks) is a range of contiguous accessed via LUN + offset.  Multiple physical devices are arranged in a logical address (DLBA namespace) space via a RAID grouping.), a storage spool logical block addressing namespace of a series of storage spool logical block addresses [SLBAs] (BONO, e.g., Fig 5(FS2);Col 8:24-26, FS2 is organized from slices of a LUN (DLBA namespace)), and a virtual volume logical block addressing namespace of a series of virtual volume logical block addresses [VVLBAs] (BONO, e.g., Fig 5, shows FS1 is built from FS2 to form a VVLBA namespace.); and the one of the multiple remapping layers is a first remapping layer between the device logical block addressing namespace of the series of DLBAs and the storage spool logical block addressing namespace of the series of SLBAs (BONO, e.g., Fig 2(228); Col 8:49-62, volume-file mapping translates between FS2 (SLBA namespace) and LUN (DLBA namespace).), and the other of the multiple remapping layers is a second remapping layer between the storage spool logical block addressing namespace of the series of SLBAs and the virtual volume logical block addressing namespace of the series of VVLBAs (BONO, e.g., Fig 2(224); Col 8:63-9:15, object-volume mapping layer translates between FS1 (VVLBA namespace) and FS2 (SLBA namespace).).

Consider Claim 10, 
BONO further teaches wherein the lower layer program module comprises a Flash Array module configured to determining a DLBA for the data during writing the data (BONO, e.g., Fig 2(142), front end includes a volume-file mapping (224) and is considered to perform the functions of the Flash Array Module as claimed; Col 8:49-62, volume-file mapping determines a LUN address (DLBA).)); and under control of the Flash Array module running on the first node, the first node is configured to perform storage space pooling on a solid state drive (SSD) group at the device logical block addressing namespace to generate a storage pool at the storage spool logical block addressing namespace, to combine respective storage space of all SSDs in the SSD group into overall storage space of the storage spool, wherein the storage pool is a logically combined storage device (BONO_TWO, e.g., Col 7:18-22, storage pool creates slices by accessing RAID groups (a DLBA namespace) which are then allocated to lower-deck file systems; BONO, e.g., Col 8:24-48, FS2 is a lower-deck file system (i.e., an SLBA namespace).).

Consider Claim 11, 
BONO further teaches wherein the multiple program modules comprises a Volume Manager module configured to determine a SLBA for the data during writing the data (BONO, e.g., Fig 2(142), front end includes object-volume mapping and is considered to perform the functions of the Volume manager module as claimed; Col 8:63-9:15, object-volume mapping layer translates between FS1 (VVLBA namespace) and FS2 (SLBA namespace).  In other words, it functions to determine a SLBA for the data during writing the data); and under control of the Volume Manager module running on the first node, the first node is configured to perform storage space provision on a storage pool at the storage spool logical block addressing namespace to generate a plurality of virtual volumes (BONO, e.g., Fig 5, shows FS1 (file) is built from FS2 (lower-deck [SLBA namespace]);Col 8:29-31, system may include any number of lower-deck systems and each lower deck system can have any number of files.), to assign multiple portions of overall storage space of the storage spool to be respective storage space of the plurality of virtual volumes, for being used as respective dedicated storage regions (BONO, e.g., Fig 5(FS2);Col 8:24-26, FS2 is organized from slices of a LUN (DLBA namespace)), wherein the storage pool is a logically combined storage device generated from combining a solid state drive (SSD) group at the device logical block addressing namespace (BONO_TWO, e.g., Col 7:18-22, storage pool creates slices by accessing RAID groups (a DLBA namespace) which are then allocated to lower-deck file systems; BONO, e.g., Col 8:24-48, FS2 is a lower-deck file system (i.e., an SLBA namespace).).

Consider Claim 14, 
BONO teaches an all flash array (AFA) server, comprising: 
multiple nodes (BONO, e.g., Fig 1(120 & 120a)), comprising: 
a first node (BONO, e.g., Fig 1(120)), comprising: 
at least one processor, arranged to control operations of the first node under control of a first set of program modules (BONO, e.g., Fig 1(124)); and 
a first volatile memory, arranged to temporarily store information for the first node (BONO, e.g., Fig 1(170); Col 5:12-14, unified system cache implemented as DRAM (i.e., volatile memory).); and 
a second node (BONO, e.g., Fig 1(120a)), comprising: 
at least one processor, arranged to control operations of the second node under control of a second set of program modules, wherein the second set of program modules are the same as the first set of program modules, respectively (BONO, e.g., Fig 1(124); Col 3:38-39, multiple SPs like SP 120.); and 
a second volatile memory, arranged to temporarily store information for the second node (BONO, e.g., Fig 1(170); Col 5:12-14, unified system cache implemented as DRAM (i.e., volatile memory); Col 3:38-39, multiple SPs like SP 120.); and 
a plurality of solid state drives (SSDs), comprising: 
a first SSD group corresponding to the first node (BONO, e.g., Col 3:49-55, RAID group 190a may consist of multiple electronic flash drives (SSDs).); and 
a second SSD group corresponding to the second node (BONO, e.g., Col 3:49-55, RAID group 190a may consist of multiple electronic flash drives (SSDs).); 
wherein: 
an upper layer program module above an intermediate layer program module among the first set of program modules running on the first node (BONO, e.g., Fig 1, plural nodes (120 & 120a) of an AFA server; Col 3:49-55, storage may be flash.) detects whether any request from a client device of a user is received, wherein at least one request comprising a write request is received (BONO, e.g., Col 3:24-25, receive a request specifying a write; Col 4:39-40, I/O stack provides execution path for host (client) I/O; Fig 2, shows I/O stack with several modules.); 
in response to the write request, the intermediate layer program module mirrors data corresponding to the write request to the second node through at least one communications path between the first node and the second node (BONO, e.g., Fig 1, communication path (176) operates between a first node and a second node.), wherein the data is mirrored from the first volatile memory of the first node to the second volatile memory of the second node (BONO, e.g., Col 5:26-28, mirror DRAM of a first node to a second node.; and 
before the intermediate layer program module flushing the data to a lower layer program module below the intermediate layer program module among the first set of program modules, in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node to be protected by internal backup of the second node, the intermediate layer program module sends an acknowledgement (Ack) corresponding to the write request to the client device through the upper layer program module without checking whether the data has been protected in any non-volatile memory of any of the multiple nodes (BONO_TWO, e.g., Col 6:20-28, after mirroring to another cache acknowledge the write to host … without the need to wait until the requests propagate to the actual storage (i.e., before flushing.). The examiner considers mirroring to be an act of protecting data via internal backup.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BONO (including BONO_TWO) in view of Colgrove et al. (US PGPub No. 2018/0075056 A1).

Consider Claim 12, 
BONO teaches the method of Claim 1, above, but fails to additionally describe utilizing the lower layer program module to compress the data to generate a set of compressed data; utilizing the lower layer program module to collect multiple sets of compressed data and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node, to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group, wherein the multiple sets of compressed data comprise the set of compressed data; and utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively.  COLGROVE is directed towards systems and methods for persisting data across multiple nodes and is considered analogous prior art.  COLGROVE does teach 
utilizing a lower layer program module to compress the data to generate a set of compressed data (COLGROVE, e.g., ¶0056, authorities compress incoming data); 
utilizing the lower layer program module to collect multiple sets of compressed data (COLGROVE, e.g., ¶0056) and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node (COLGROVE, e.g., ¶0056, authorities consolidate and persist data to flash; ¶0001, currently in use in SSDs.), to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group (COLGROVE, e.g., Fig 7; ¶0059, discloses flushing striped data from NVRAM to flash.), wherein the multiple sets of compressed data comprise the set of compressed data (COLGROVE, e.g., ¶0059, striped contents of NVRAM are flushed to flash; ¶0056, NVRAM holds compressed and consolidated data.); and 
utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively (COLGROVE, e.g., ¶0034, data and metadata are stored by underlying storage layouts which describe, among other things, compression formats; ¶0035, store all entities within an authority in the same layout.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the lower layer of BONO with the methods of COLGROVE cited above because it improves performance and reduces storage needs.

Consider Claim 13, 
The system of BONO and COLGROVE, as combined, teaches the method of Claim 12, above, and further teaches wherein the at least one request further comprises a read request (BONO, e.g., Col 4:1-4, receive I/O requests for reading); and 
the method further comprises: 
in response to the read request, utilizing the intermediate layer program module to submit an internal read request corresponding to the read request to the lower layer program module (BONO, e.g., Col 4:39-55, the I/O stack provides an execution path for host I/Os; Fig 2, reads from storage go through back-end which receives requests from an intermediate layer program.); 
utilize the lower layer program module to read from the SSD group for the intermediate layer program module (BONO, e.g., Col 4:1-4, respond to I/O by reading from storage.); and
utilize the intermediate layer program module to return the data to the client device through the upper layer program module (BONO, e.g., respond to request by reading.).
	The combined system of BONO and COLGROVE fails to teach wherein the read returns a stripe or utilizing an intermediate layer program module to consult a compression-related program module to perform decompression on the stripe to obtain the data.  However, the examiner takes official notice of the fact that reading data which was written in a stripe commonly involves reading a stripe and, further, that decompressing previously compressed data a notoriously well-known and necessary mechanism for decoding compressed data.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of BONO and COLGROVE, as combined, with the ability to read stripes and decompress data because it improves retrieval speed of the original data.

Consider Claim 15, 
BONO teaches the AFA server of Claim 14, above, but fails to additionally describe utilizing the lower layer program module to compress the data to generate a set of compressed data; utilizing the lower layer program module to collect multiple sets of compressed data and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node, to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group, wherein the multiple sets of compressed data comprise the set of compressed data; and utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively.  COLGROVE is directed towards systems and methods for persisting data across multiple nodes and is considered analogous prior art.  COLGROVE does teach 
utilizing a lower layer program module to compress the data to generate a set of compressed data (COLGROVE, e.g., ¶0056, authorities compress incoming data); 
utilizing the lower layer program module to collect multiple sets of compressed data (COLGROVE, e.g., ¶0056) and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node (COLGROVE, e.g., ¶0056, authorities consolidate and persist data to flash; ¶0001, currently in use in SSDs.), to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group (COLGROVE, e.g., Fig 7; ¶0059, discloses flushing striped data from NVRAM to flash.), wherein the multiple sets of compressed data comprise the set of compressed data (COLGROVE, e.g., ¶0059, striped contents of NVRAM are flushed to flash; ¶0056, NVRAM holds compressed and consolidated data.); and 
utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively (COLGROVE, e.g., ¶0034, data and metadata are stored by underlying storage layouts which describe, among other things, compression formats; ¶0035, store all entities within an authority in the same layout.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the lower layer of BONO with the methods of COLGROVE cited above because it improves performance and reduces storage needs.

Consider Claim 16, 
The system of BONO and COLGROVE, as combined, teaches the AFA server of Claim 15, above, and further teaches wherein the at least one request further comprises a read request (BONO, e.g., Col 4:1-4, receive I/O requests for reading); and 
the method further comprises: 
in response to the read request, utilizing the intermediate layer program module to submit an internal read request corresponding to the read request to the lower layer program module (BONO, e.g., Col 4:39-55, the I/O stack provides an execution path for host I/Os; Fig 2, reads from storage go through back-end which receives requests from an intermediate layer program.); 
utilize the lower layer program module to read from the SSD group for the intermediate layer program module (BONO, e.g., Col 4:1-4, respond to I/O by reading from storage.); and
utilize the intermediate layer program module to return the data to the client device through the upper layer program module (BONO, e.g., respond to request by reading.).
	The combined system of BONO and COLGROVE fails to teach wherein the read returns a stripe or utilizing an intermediate layer program module to consult a compression-related program module to perform decompression on the stripe to obtain the data.  However, the examiner takes official notice of the fact that reading data which was written in a stripe commonly involves reading a stripe and, further, that decompressing previously compressed data a notoriously well-known and necessary mechanism for decoding compressed data.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of BONO and COLGROVE, as combined, with the ability to read stripes and decompress data because it improves retrieval speed of the original data.

Response to Arguments










Applicant's arguments filed 25APR2022 have been fully considered but they are not persuasive.
[A] Re: emulated memory based on another node
The applicant argues that the previous 112 rejection is inapplicable to the  instant claims.  The examiner notes that the instant claims still include the description emphasized in the prior action as being deficient: “an emulated persistent memory based on another node.”  It is entirely unclear what the applicant intends by this language because the only claimed element of an emulated persistent memory that is described as being on the second/another node is a volatile memory element.  Claim 6 specifically identifies that the first node combines the NTB path and at least a portion of first and second volatile memories to create an emulated persistent memory.  It is initially noted that the identified “emulated persistent memory” is only described as including volatile elements with the intended use of protecting data. As an extension of this, it is unclear how the claimed volatile memory construct created by a first node to store data of the first node and distributed among at least three elements (including plural nodes) should be interpreted to be an emulated persistent memory based on another/second node.  For at least these reasons, the applicant’s arguments are considered not persuasive.
[B] Re: to be protected by internal backup
	The applicant argues that the cited art fails to teach wherein the data is mirrored “to be protected by internal backup of the second node.”  However, mirroring is an act of transferring data to be protected by an backup (internal to the destination node).  Further, the claims do not appear to be directed to a system or method of backing up data transferred to a secondary node and, as such, the intent to use transferred data in this manner does not appear to impact the scope of the claims. For at least these reasons, the applicant’s arguments are considered not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137